Allow
me first to congratulate the President most sincerely on
his election to the presidency of the fifty—fourth session
of the General Assembly. I take this opportunity to assure
him of the full support of the Hungarian delegation in the
exercise of his responsibilities as the head of our
Assembly.
Humanity has reached the threshold of the
twenty—first century. Therefore, no Member State can
remain indifferent to the way in which we discharge our
tasks at this session, held as the twentieth century ends.
One of the most urgent tasks of States and
international organizations at the turn of the century is to
end the ever—growing disparities between the various
regions of the world. In this regard, special attention
27


should be paid to the African continent, which is fraught
with various crises and conflicts.
The persistence of poverty, still one of our major
challenges, is exacerbated by the process of globalization.
Inequality is a major source of the emergence and
proliferation of all kinds of extremism and of intolerance,
with its concomitant violence, which threaten the very
foundations of contemporary civilization.
At the dawn of this new century, we are called upon
to exploit further the advantages of globalization, a salient
feature of our era, while being aware of the attendant risks.
All of us in the international community must become
aware of the paramount importance of dealing adequately
with global problems, such as the growing gap between the
levels of economic development; environmental
degradation; the dangers posed by organized crime;
uncontrolled migration; disease and so on.
In this context, we must take note of the relationship
between globalization and regional integration. Integration
can adjust itself to the process of globalization, draw the
lessons of the process's inevitable consequences, absorb its
related risks and assist the struggle against transboundary
scourges, thereby becoming the engine of the universal
system of economic cooperation.
Most conflicts today are not between States, but within
States, essentially as major ethnic or religious
confrontations that too often lead to humanitarian crises of
unprecedented dimensions. Entire ethnic groups and
communities and national and linguistic minorities are
falling victim to “ethnic cleansing”. Dictatorial regimes do
not hesitate to resort to nationalist extremism and
xenophobia, and to unspeakable violence, exterminating
hundreds of thousands of people, terrorizing others in their
ancestral lands and expelling millions of people from their
homes. We cannot remain indifferent to such acts.
A great debate is therefore going on in the
international arena, as demonstrated in this very Hall, about
how the world should react to tragic situations involving
massive and flagrant violations of human rights at a time
when, for all kinds of reasons, our world Organization finds
itself paralysed. We are convinced that, given the terrible
upheavals we are witnessing throughout the world, the
international community cannot fail to respond effectively
to this major present-day challenge.
The traditional concept of the principle of national
sovereignty is undergoing a progressive evolution in inter-
State relations and within multilateral organizations.
Because of developments in the area of international law,
national sovereignty is becoming less acceptable as a
justification for Governments in cases of serious
violations within their countries of universally recognized
international legal standards. As the Secretary-General
rightly said, in our era of globalization the collective
interest represents national interests. Fortunately, today
the principles of good governance are prevailing and
flourishing in an ever-growing number of countries.
In the immediate vicinity of my country, a regime
based on extreme nationalism has sparked four wars in
the last decade. The international community, albeit after
hesitation and delay, took the necessary measures. In the
case of Kosovo, it did so with great resolve and
consistency. In the wake of the action undertaken to
defend universally recognized values, and thanks to the
presence of international military forces and the United
Nations mission, a fragile peace reigns today in that
martyred region, and considerable, increasingly effective
efforts are being deployed there with a view to establish
peace and stability.
In the light of the events of the past decade in this
part of Europe, let us state clearly and unambiguously
that it would be pointless to expect democratization in the
Federal Republic of Yugoslavia if things remain
unchanged in Belgrade. However, a new Serbia, emerging
from tragedy and destruction, free of the burdens of the
past, would no doubt be able to rely on the understanding
and effective assistance of the international community.
In this context, we would underscore the importance of
the implementation of the judgments of the International
Tribunal for the Former Yugoslavia. The Stability Pact,
devised with a view to responding to the needs of the
countries of South-Eastern Europe, will play a primary
role in the rehabilitation and development of the region.
It will also contribute to promoting respect for democratic
standards and human rights by proposing, inter alia,
institutional arrangements aimed at improving relations
between majority and minority communities within the
region.
The international community is again being put to
the test in the case of East Timor. Hungary shares the
profound concerns of all nations in the wake of recent
events, which represent a brutal violation of the right of
the people of that country to self-determination. The
atrocities committed against the civilian population of
East Timor represent a serious blow to human rights.
Those responsible for these acts will be brought to justice.
28


We welcome the decision of the Security Council
authorizing the deployment to East Timor of a multinational
force to restore peace and security on the island as well as
the enactment of all necessary measures for the
implementation of that force's mandate.
The tragic events in Kosovo and East Timor only
confirm the universality of human rights and the importance
of a timely resolution of conflict by appropriate means.
They also demonstrate the value of harmonious cooperation
between the United Nations, regional organizations and
particular groups of States, a cooperation that is becoming
increasingly important in dealing with the diverse and
varied conflicts that are erupting — and, unfortunately, will
continue to erupt — throughout the world. Hungary is
prepared, with its own means, to take part in this great
enterprise of safeguarding and restoring international peace
and security.
Among the phenomena that threaten peace and
security throughout the world, the question of the
proliferation of weapons of mass destruction will require
sustained attention in future. Regional conflicts having
nuclear ramifications only aggravate the destabilizing effect
of certain crisis areas.
Against this backdrop, the pillars of the global non-
proliferation system — such as the Treaty on the Non-
Proliferation of Nuclear Weapons, whose Review
Conference will be one of the major events on next year's
diplomatic calendar, or the Comprehensive Nuclear-Test-
Ban Treaty (CTBT) — take on additional significance. We
regret that the CTBT has not yet been able to exert its
favourable influence on the process of nuclear disarmament
and non-proliferation. We would like here to underscore the
responsibility of the 44 States whose ratification is needed
for this key instrument to enter into force. My country, as
one of the States in question, has already ratified the Treaty
and thereby discharged its obligations. The international
conference to be convened next October in Vienna is likely
to play an important role in speeding up the process leading
to the entry into force of this instrument. We would be
gratified if those States that have not yet acceded to the
Treaty participated in that conference and decided, in the
near future, to sign and ratify the Treaty.
We would underscore also the need to commence, as
soon as possible, negotiations on a fissile material cut-off
treaty. The entry into force of the Ottawa Convention on
anti-personnel mines could contribute tangibly to resolving
the humanitarian, economic and social problems stemming
from the massive and irresponsible use of these mines. In
that connection, we note with satisfaction the outcome of
the Maputo meeting. Hungary was one of the first
countries to join the Ottawa process and recently
completed the destruction of its stocks of anti-personnel
mines. We hope that other countries in the region will
follow our example, as this could contribute to the
elimination of all of these lethal devices in the crisis area
along our southern border.
We would also note the importance of speeding up
negotiations to conclude a verification protocol annexed
to the Biological Weapons Convention. We believe that
these negotiations could be completed sometime between
now and next summer. As Chairman of the ad hoc Group
mandated to draft a verification protocol, Hungary is
prepared to contribute to any political initiative that could
promote its implementation.
I cannot fail to mention the establishment of an
International Criminal Court — a deeply significant
undertaking. In our view, the Court is an indispensable
institution if we are to take action against crimes against
humanity and war crimes. The Court will not only bring
to justice people who have been accused of serious
crimes, but will also act as a deterrent, thereby
contributing to the maintenance of regional and
international peace and security. We hope that the number
of signatures and ratifications of the Rome Statute will
continue to grow and that disputed questions relating to
the universal acceptance of the Court will be resolved as
soon as possible.
Acts of terrorism in recent weeks sadly remind us of
the great challenge involved in combating this
phenomenon. They underscore the importance of making
new efforts and the imperative need for concerted
international action in this area. We hope that at this
session of the General Assembly we will be able to go
beyond the universal introduction and complete
implementation of international agreements relating to
terrorism that are already in force, and move forward the
work of finalizing international agreements relating to
nuclear terrorism and the prevention of financing for
terrorism.
The authority and prestige of the United Nations
depend to a large extent on the capacity of its Member
States to reform the Organization. In the light of the
experience of recent years, it is very clear that reform is
a long-term process and will be probably consist of
various interconnected stages. The achievements thus far,
though insufficient in themselves, are valuable elements
29


that must be built upon if we are to go further along this
long road leading to the transformation and revitalization of
the world Organization, including the reform of the Security
Council. What is certain is that if we are to succeed, all
Member States, without exception, will have to get to work
with a greater sense of commitment. We expect the
millennium summit, to be held next year, to give the
necessary impetus to the dynamic continuation of United
Nations reform.
As has been repeated on many occasions, our
paramount task today is to make this unique Organization,
the United Nations, capable of preserving the values of our
civilization in a twenty-first century that promises to be
turbulent. At the dawn of the year 2000, which also marks
the thousandth anniversary of the foundation of our State,
it is up to all of us — Governments, the business world and
civil society — to make our planet a decent and habitable
place for future generations.




